   8:21-cr-00132-BCB-MDN Doc # 53 Filed: 09/10/21 Page 1 of 1 - Page ID # 93




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:21CR132
                                            )
      vs.                                   )
                                            )                   ORDER
ANDRES RUNNINGSHIELD,                       )
TARIQ THOMAS,                               )
                                            )
                    Defendants.             )


       This matter is before the court on defendant, Tariq Thomas’ unopposed Motion to
Continue Trial [52]. Counsel needs additional time to complete plea negotiations. The
court has been informed that the government and co-defendant, Andres Runningshield
do not oppose the requested continuance. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [52] is granted, as follows:

      1. The jury trial, for both defendants, now set for September 28, 2021, is
         continued to November 16, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and November 16, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).


      DATED: September 10, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
